

117 HR 5529 IH: Veterans Justice Outreach Improvement Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5529IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mrs. Miller-Meeks (for herself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make certain improvements to the Veterans Justice Outreach Program, and for other purposes.1.Short titleThis Act may be cited as the Veterans Justice Outreach Improvement Act. 2.Improvements to Veterans Justice Outreach Program(a)Outreach requirementThe Secretary of Veterans Affairs shall conduct outreach regarding the Veterans Justice Outreach Program to justice-involved veterans, military and veterans service organizations, and relevant stakeholders in the criminal justice community, including officials from local law enforcement, court, and jail systems and others as determined appropriate by the Secretary. Such outreach—(1)shall be designed—(A)to spread awareness and understanding of the Program;(B)to spread awareness and understanding of veteran eligibility for the Program, including the eligibility of veterans who were discharged from service in the Armed Forces under conditions other than honorable; and(C)to improve the identification of justice-involved veterans; and(2)may be conducted in person, virtually, or through other means, including by the dissemination of informational materials and contact information.(b)Increase in number of VJO specialistsThe Secretary of Veterans Affairs shall increase the number of Veterans Justice Outreach specialists responsible for supporting justice-involved veterans in rural, remote, or underserved areas, including areas with local criminal justice systems located far from Department of Veterans Affairs medical centers, as determined by the Secretary.(c)Performance goals, measures, and implementation timelines(1)EstablishmentThe Secretary of Veterans Affairs shall establish performance goals, measures, and implementation timelines for—(A)the Veterans Justice Outreach Program;(B)Veterans Justice Outreach Specialists; and(C)providing support for research regarding justice-involved veterans.(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the performance goals, measures, and implementation timelines established under paragraph (1).(d)Training requirementThe Secretary shall ensure that all Veterans Justice Outreach Specialists receive training not less frequently than annually on—(1)best practices for identifying and conducting outreach to justice-involved veterans and relevant stakeholders in the criminal justice community; and(2)veteran eligibility for the Veterans Justice Outreach Program.(e)Report on veterans treatment courtsNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on—(1)the availability and efficacy of veterans treatment courts;(2)best practices for veterans treatment courts in meeting the needs of both justice-involved veterans and local criminal justice systems; and(3)the ability of justice-involved veterans to access veterans treatment courts, including any barriers that exist to increasing such access.(f)DefinitionsIn this section:(1)The term justice-involved veteran means a veteran with active, ongoing, or recent contact with some component of a local criminal justice system. (2)The term Veterans Justice Outreach Program means the program through which the Department of Veterans Affairs identifies justice-involved veterans and provides such veterans with access to Department services.(3)The term Veterans Justice Outreach Specialist means an employee of the Department of Veterans Affairs who serves as a liaison between the Department and the local criminal justice system on behalf of a justice-involved veteran.(4)The term veterans treatment court means a State or local court that is participating in the veterans treatment court program (as defined in section 2991(i)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(i)(1))).